COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-170-CR


LARRY HUDSON                                                          APPELLANT

                                            V.

THE STATE OF TEXAS                                                          STATE

                                        ------------

            FROM THE 89TH DISTRICT COURT OF W ICHITA COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Larry Hudson attempts to appeal from the trial court’s “judgment

entered ‘Denied’” on March 1, 2010. W e dismiss the appeal for want of jurisdiction.

      Hudson appeared in this court several years ago in a direct appeal from his

conviction for aggravated assault. See Hudson v. State, No. 02-04-00030-CR, 2005

W L 1244663, at *1 (Tex. App.—Fort W orth May 26, 2005, pet. ref’d) (mem. op., not

designated for publication). The judgment of conviction in that case was entered on

January 22, 2004. Id. Hudson subsequently filed a document entitled “Motion for

      1
           See Tex. R. App. P. 47.4.
Transcript,” on March 1, 2010, 2 and the trial court denied that motion on the same

day.

       On May 19, 2010, this court notified the parties of our concern that we lacked

jurisdiction over this appeal because the trial court had not entered any appealable

orders. W e stated that unless Hudson or any party desiring to continue the appeal

filed with the court a response showing grounds for continuing the appeal, the

appeal could be dismissed for want of jurisdiction. Hudson filed a response, but it

does not address our concerns about jurisdiction. 3

       Generally, this court only has jurisdiction to consider an appeal by a criminal

defendant when there has been a final judgment of conviction. See Bridle v. State,

16 S.W .3d 906, 907 (Tex. App.—Fort W orth 2000, no pet.); McKown v. State, 915

S.W .2d 160, 161 (Tex. App.—Fort W orth 1996, no pet.); see also Apolinar v. State,

820 S.W .2d 792, 794 (Tex. Crim. App. 1991) (“The courts of appeals do not have



       2
         Hudson styles this case as Ex parte Larry Hudson, Jr. However, we note
that the trial court cause number that he lists in his motion is the same as the one
that we addressed in his earlier appeal, and we have received nothing to indicate
that this is an appeal from the denial of an application for writ of habeas corpus. See
generally Tex. R. App. P. 31 (addressing appeals in habeas corpus proceedings in
criminal cases).
       3
          Hudson filed “Relator’s Original Petition and Motion for Leave to File a W rit
of Mandamus,” stating that “[i]n response to the court’s concern of jurisdiction . . . ,
[he] filed a notice of appeal specifically for the trial court’s order entered May 1,
2010, as ‘Denied,’ because of [his] intentions to file a ‘W rit of Mandamus.’” Hudson’s
petition for writ of mandamus was denied on June 17, 2010. See In re Hudson, No.
02-10-00204-CV, 2010 W L 2431955, at *1 (Tex. App.—Fort W orth June 17, 2010,
orig. proceeding) (mem. op.).

                                           2
jurisdiction to review interlocutory orders unless that jurisdiction has been expressly

granted by law.”).

      Other than his 2004 judgment of conviction, which we previously addressed

in his direct appeal, Hudson has provided no other basis here for the exercise of

jurisdiction by this court, and the order he attempts to appeal is neither a final

judgment nor an appealable interlocutory order. Cf. Wright v. State, 969 S.W .2d

588, 589 (Tex. App.—Dallas 1998, no pet.) (listing narrow exceptions to rule that

appellate courts have no jurisdiction to review interlocutory orders absent express

authority). Therefore, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f).



                                              PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 15, 2010




                                          3